internal_revenue_service number release date index number ------------------ --------------------- ----------------------- ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------------------------------- telephone number -------------------- refer reply to cc psi b04 plr-128311-15 date date legend spouse donor date date date year year trust trust trust trust trust x company a b c d e accountant trust company trust company dear ------------ ----------------------------------------------- -------------------------------------------- ------------------------ ------------------ ------------------ ------ ------ -------------------------------------------------------- -------------------------------------------------------- -------------------------------------------------------- -------------------------------------------------------- -------------------------------------------------------- --------------------------------------------------------------------------------- ---------- ---------- ---------- ---------- ---------- ---------------------- -------------------------- ----------------------- this letter responds to your authorized representative’s letter dated date and subsequent correspondence requesting an extension of time under sec_2642 of the internal_revenue_code code and sec_301_9100-3 of the procedure and administration regulations to allocate donor’s generation-skipping plr-128311-15 transfer gst_exemption to certain trusts and to make an election to elect out of the automatic allocation of gst_exemption to certain direct skips the facts and representations submitted are summarized as follows on date which is a date in year donor created and funded trust trust trust trust and trust trusts for the benefit of each of x grandchildren donor funded trusts with shares of company donor funded trust with shares valued at dollar_figurea trust with shares valued at dollar_figureb trust with shares valued at dollar_figurec trust with shares valued at dollar_figured and trust with shares valued at dollar_figuree donor hired trust company to prepare donor’s and spouse’s form sec_709 united_states gift and generation-skipping_transfer_tax returns for year donor and spouse elected to gift-split on their form sec_709 accountant an employee of trust company reported the gifts made in year but did not allocate gst_exemption for the transfers donor and spouse timely filed their form sec_709 before date the due_date of the returns during year donor made gifts to several trusts and direct skips to several individuals it is represented that donor did not intend to allocate gst_exemption to the direct skips donor hired trust company to prepare donor’s and spouse’s form sec_709 for year donor and spouse elected to gift-split on their form sec_709 the representatives of trust company prepared the form sec_709 but did not inform donor and spouse that they had to elect out of the deemed_allocation rules of sec_2632 in order not to have their gst_exemption automatically allocated to the direct skips consequently trust company failed to make the proper written election out of the deemed_allocation rules on donor’s and spouse’s year form sec_709 spouse died on date you have requested the following rulings an extension of time under sec_2642 and sec_301_9100-3 to allocate donor’s gst_exemption to the year transfers to trust sec_1 through an extension of time under sec_301_9100-3 to have the deemed_allocation of gst_exemption to lifetime direct skips under sec_2632 not apply to certain direct skips made by donor in year law and analysis ruling sec_1 and sec_2513 provides generally that a gift made by one spouse to any person other than the donor’s spouse is considered for purposes of the gift_tax as made one-half by the donor and one-half by the donor’s spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states plr-128311-15 sec_2601 imposes a tax on every generation-skipping_transfer a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax imposed by sec_2601 is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 as in effect for year provides that for purposes of determining the gst tax every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2631 as in effect for year provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2631 provides that for purposes of sec_2631 the gst_exemption amount for any calendar_year shall be equal to the applicable_exclusion_amount under sec_2010 for such calendar_year sec_2632 provides that an individual’s gst_exemption may be allocated at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such return is required to be filed sec_2632 provides that if an individual makes a direct_skip during his lifetime any unused portion of such individual’s unused gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero if the amount of the direct_skip exceeds such unused portion the entire unused portion shall be allocated to the property transferred sec_2632 provides that an individual may elect to have sec_2632 not apply to a transfer sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in part that if a direct_skip occurs during the transferor’s lifetime the transferor’s gst_exemption not previously allocated unused gst_exemption is automatically allocated to the transferred property but not in excess of the fair_market_value of the property on the date of the transfer the transferor may prevent the automatic allocation of gst_exemption by describing on a timely-filed form_709 the transfer and the extent to which the automatic allocation is not to apply plr-128311-15 sec_26_2632-1 provides in part that a form_709 is timely filed if it is filed on or before the date required for reporting the transfer if it were a taxable gift ie the date prescribed by sec_6075 including any extensions to file actually granted the due_date the automatic allocation of gst_exemption or the election to prevent the allocation if made is irrevocable after the due_date an automatic allocation of gst_exemption is effective as of the date of the transfer to which it relates except as provided above a form_709 need not be filed to report an automatic allocation sec_26_2632-1 provides that an allocation of gst_exemption to property transferred during the transferor's lifetime other than in a direct_skip is made on form_709 under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is the excess if any of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of the gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip reduced by the sum of any federal estate_tax or state death_tax actually recovered from the trust attributable to such property and any charitable deduction allowed under sec_2055 or sec_2522 with respect to such property sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute see notice_2001_50 2001_2_cb_189 plr-128311-15 sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of such gift is treated as made by the spouse of such individual such gift shall be so treated for purposes of chapter under sec_26_2652-1 of the generation-skipping_transfer_tax regulations in the case of a transfer with respect to which the donor’s spouse makes an election under sec_2513 to treat the gift as made one-half by the spouse the electing spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 the donor is treated as the transferor of one-half of the value of the entire property notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers is to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-3 provides in part that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore donor is granted an extension of time of days from the date of this letter to allocate her available gst_exemption to the year transfer to trust sec_1 through the allocations will be effective as of the respective date of the transfers and the value of the transfers as determined for federal gift_tax purposes will be used in determining the amount of gst_exemption to be allocated to each trust donor is also granted an extension of time of days from the date of this letter to make an election under sec_2632 that the automatic allocation rules do not apply to the year direct skips plr-128311-15 the allocations should be made on supplemental form sec_709 for year and year the form sec_709 should be filed with the cincinnati service_center at the following address internal_revenue_service cincinnati service_center - stop cincinnati oh a copy of this letter should be attached to the supplemental form sec_709 a copy is enclosed for this purpose in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely associate chief_counsel passthroughs and special industries leslie h finlow by leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
